PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kamali et al.
Application No. 14/829,592
Filed: 18 Aug 2015
For: Real-Time Human Activity Recognition Engine

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 28, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned on February 3, 2018, for failure to file a timely and proper
reply to the non-final Office action mailed November 2, 2017. The non-final Office action set a
three-month shortened statutory period from the November 2, 2017 mailing date of the Office
action to reply. No extensions of time were obtained under the provisions of 37 CFR 1.136(a).
On July 31, 2018, the Office mailed a Notice of Abandonment. 

On September 30, 2021, applicant filed a petition to revive the application under 37 CFR 1.137(a), which was dismissed by this decision dated December 29, 2021. On February 28, 2022, applicant submitted the present renewed petition under 37 CFR 1.137(a), accompanied by a reply to the outstanding Office action and a statement regarding the extended period of delay.

The petition satisfies the requirements of 37 CFR 1.137(a). Applicant submitted (1) the reply in the form of an amendment, (2) the petition fee of $1050, and (3) an acceptable statement of unintentional delay. In addition, applicant provided the statement of applicant-inventor, Masoud Kamali, explaining the facts and circumstances surrounding the extended delay that supports a conclusion that the entire period of delay was unintentional. 

This application is being referred to Technology Center Art Unit 3736 for appropriate action on the reply received February 28, 2022.




272-3211. Any questions regarding the examination process or the status of the application should be directed to the Technology Center.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET